NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2621-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

WILLIAM A. MCCRAY,
a/k/a WILLIAM MCCRAY,
and WILLIAM DENUMS,

     Defendant-Appellant.
_______________________

                   Argued September 28, 2022 – Decided October 6, 2022

                   Before Judges Messano and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Camden County, Indictment No. 90-05-1387.

                   Patricia B. Quelch argued the cause for appellant
                   (Helmer, Conley & Kasselman, PA, attorneys; Patricia
                   B. Quelch, of counsel and on the brief).

                   Catlin A. Davis, Deputy Attorney General, argued the
                   cause for respondent (Matthew J. Platkin, Acting
                   Attorney General, attorney; Catlin A. Davis, of counsel
                   and on the brief).
PER CURIAM

      In 1991, a jury convicted defendant of several crimes: including first-

degree purposeful or knowing murder, N.J.S.A. 2C:11-3(a); first-degree felony

murder, N.J.S.A. 2C:11-3(a)(3); first-degree armed robbery, N.J.S.A. 2C:15-1;

third-degree hindering, N.J.S.A. 2C:29-3(b)(1); second-degree possession of a

weapon for an unlawful purpose, N.J.S.A. 2C:39-4(a); and third-degree

unlawful possession of a weapon, N.J.S.A. 2C:39-5(b).

      On the murder conviction, the judge sentenced defendant to life in prison

with a thirty-year parole disqualifier. The judge merged the felony-murder and

murder convictions. On the armed-robbery conviction, he sentenced defendant

to a twenty-year consecutive term with a ten-year parole disqualifier. On the

hindering conviction, the judge sentenced defendant to a five-year concurrent

term with a two-and-one-half-year parole disqualifier. On the conviction for

possession of a weapon for an unlawful purpose, the judge sentenced defendant

to a ten-year concurrent term with a five-year parole disqualifier. On the

conviction for unlawful possession of a weapon, the judge sentenced defendant

to a five-year concurrent term with a two-and-one-half-year parole disqualifier.

      Defendant filed a direct appeal.      We affirmed his convictions and

sentence. State v. McCray, No. A-0889-91 (App. Div. June 7, 1994). The


                                                                          A-2621-20
                                       2
Supreme Court denied defendant's petition for certification. State v. McCray,

164 N.J. 560 (2000).     Defendant twice petitioned the trial court for post-

conviction relief. The trial court denied the first petition in 2003 and dismissed

as untimely the second petition in 2015.

      Defendant moved to correct an illegal sentence. The trial court denied

that motion in an April 9, 2021 order. Appealing that order, defendant argues:

            POINT I THE HEARING COURT ERRED BY
                    FINDING AGGRAVATING FACTOR
                    ONE WAS PROPERLY CONSIDERED
                    BY THE SENTENCING COURT.

            POINT II THE HEARING COURT ERRED BY
                     AFFIRMING        DEFENDANT'S
                     CONSECUTIVE SENTENCES.

            POINT III THE HEARING COURT ERRED BY NOT
                      FINDING AN ILLEGAL SENTENCE
                      DUE TO FAILURE TO MERGE
                      CONVICTIONS.

            POINT IV AT DEFENDANT'S RESENTENCING,
                     THE SENTENCING COURT SHOULD
                     CONSIDER THE REHABILITATION
                     EFFORTS MADE BY THE DEFENDANT
                     WHILE INCARCERATED.

      Because they are not about the illegality of his sentence, defendant's first

two arguments are time-barred. A defendant may file "at any time" a motion

"correcting a sentence not authorized by law . . . ." R. 3:21-10(b)(5). Otherwise,


                                                                            A-2621-20
                                        3
except under specific circumstances not applicable here, a defendant must move

"to reduce or change a sentence . . . not later than [sixty] days after the date of

the judgment of conviction." R. 3:21-10(a).

      Our Supreme Court has identified and narrowly defined "two categories

of illegal sentences: those that exceed the penalties authorized for a particular

offense, and those that are not authorized by law." State v. Hyland, 238 N.J.

135, 145 (2019). Defendant's arguments about consideration of an aggravating

factor and the consecutive running of sentences do not fall within those limited

categories. "[E]ven sentences that disregard controlling case law or rest on an

abuse of discretion by the sentencing court are legal so long as they impose

penalties authorized by statute for a particular offense and include a disposition

that is authorized by law." Id. at 145.

      Instead, challenges to sentences based on aggravating factors or the

consecutive running of sentences must be raised in a direct appeal. State v.

Acevedo, 205 N.J. 40, 47 (2011) (finding "contentions regarding consecutive

sentences . . . do not relate to the issue of sentence 'legality'"); State v. Flores,

228 N.J. Super. 586, 595-96 (App. Div. 1988) (finding the sentencing judge's

alleged errors regarding aggravating and mitigating factors and the consecutive

running of sentences were "subject to correction only on direct appeal" and that


                                                                              A-2621-20
                                          4
defendant's arguments related to the "excessive[ness], but not the illegal[ity]" of

the sentence). In fact, defendant argued in his direct appeal the judge had abused

his discretion in imposing consecutive sentences for the murder and armed-

robbery convictions. We rejected that argument and affirmed. McCray, slip op.

at 6-7.

      Defendant's third argument is equally unavailing. Defendant faults the

sentencing judge for first merging the felony-murder conviction with the murder

conviction instead of merging the armed-robbery conviction with the felony-

murder conviction and then merging the felony-murder conviction with the

murder conviction. Defendant contends "[t]here is no legal basis for making the

merger of the felony murder with the murder conviction first" and that "it is

more logical" to merge first the armed-robbery conviction with the felony-

murder conviction. Long-standing Supreme Court precedent tells us otherwise.

      In State v. Brown, the Court faulted the trial court for doing exactly what

defendant proposes here – merging armed-robbery convictions with felony-

murder convictions and then merging the felony-murder convictions with

murder convictions – and directed the trial court on remand to resentence the

defendant, merging the felony-murder convictions with the murder convictions




                                                                             A-2621-20
                                        5
and not merging the armed-robbery convictions. 138 N.J. 481, 560-61 (1994).

The Court held:

            Once defendant had been convicted of purposeful and
            knowing murder for the criminal homicide of each
            victim, his conviction for felony murder became
            "surplusage" because that offense imposes criminal
            liability for the homicide committed in the course of a
            felony in the event that intent for the homicide cannot
            be proved. See State v. Stenson, 174 N.J. Super. 402,
            406-07 (Law Div. 1980), aff'd, 188 N.J. Super. 361
            (App. Div. 1982), . . . . Furthermore, because
            defendant's felony-murder convictions merge into his
            convictions for purposeful and knowing murder, the
            armed-robbery convictions do not merge because proof
            of the armed-robbery offenses is not necessary to
            sustain defendant's convictions for purposeful and
            knowing murder.

See also State v. Russo, 243 N.J. Super. 383, 411 (App. Div. 1990) (rejecting

defendant's merger argument, we held "[b]ecause defendant was convicted not

only of felony murder but also purposeful and knowing murder, the felony

murder conviction was 'surplusage' and thus the underlying felony of robbery

was not required to be merged into it").

      Affirmed.




                                                                       A-2621-20
                                       6